DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephonic interview with Applicants' representative, Peter Menzo (Reg. No. 54,700) on 5/6/22.

3.         Independent claims 1, 17 and 19 are currently amended as followed:
1. (Currently Amended) A computer-implemented method for automatically generating audit logs, the computer-implemented method comprising: 
identifying, by a computer, audit log statement insertion points in components of an application based on a static code analysis identifying start and end operations on sensitive data in the components of the application; 
instrumenting, by the computer, the application with audit log statements at the audit log statement insertion points in the components of the application; 
generating, by the computer, audit logs of monitored sensitive data activity events in the application using the audit log statements at the audit log statement insertion points in the components of the application; and 
performing, by the computer, a dynamic code analysis on the application to ensure that none of the sensitive data flows into the audit logs without user intervention.

17. (Currently Amended) A computer system for automatically generating audit logs, the computer system comprising: 
a bus system; 
a storage device connected to the bus system, wherein the storage device stores program instructions; and 
a processor connected to the bus system, wherein the processor executes the program instructions to: 
identify audit log statement insertion points in components of an application based on a static code analysis identifying start and end operations on sensitive data in the components of the application; 
instrument the application with audit log statements at the audit log statement insertion points in the components of the application; 
generate audit logs of monitored sensitive data activity events in the application using the audit log statements at the audit log statement insertion points in the components of the application; and Page 5 of 15 
Chari et al. - 16/814,478perform a dynamic code analysis on the application to ensure that none of the sensitive data flows into the audit logs without user intervention.

19. (Currently Amended) A computer program product for automatically generating audit logs, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer to cause the computer to perform a method comprising:
 identifying, by the computer, audit log statement insertion points in components of an application based on a static code analysis identifying start and end operations on sensitive data in the components of the application; 
instrumenting, by the computer, the application with audit log statements at the audit log statement insertion points in the components of the application; 
generating, by the computer, audit logs of monitored sensitive data activity events in the application using the audit log statements at the audit log statement insertion points in the components of the application; and 
performing, by the computer, a dynamic code analysis on the application to ensure that none of the sensitive data flows into the audit logs without user intervention.


Allowable Subject Matter

4.	Claims 1, 3-17, 19 and 21-25 are allowed. No reason for allowance is needed as the record is clear in light of applicant's arguments and specification.

5.	According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”

6.	As allowable subject matter has been indicated, applicant’s reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG P TRUONG whose telephone number is (571)270-7905.  The examiner can normally be reached on M-F 8:30AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 57127267986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THONG TRUONG/
Examiner, Art Unit 2433

/BRANDON HOFFMAN/Primary Examiner, Art Unit 2433